       Case 2:16-cr-00066-PA Document 498 Filed 03/24/20 Page 1 of 1 Page ID #:14571
                                                                                                 CLEAR FORM




                                    UNITED STATES DISTRICT COURT
                                   CENTRAL DISTRICT OF CALIFORNIA
UNITED STATES OF AMERICA                                     CASE NUMBER

                                                                     CR 16-66 PA
                                              PLAINTIFF(S)
                            v.
LEROY BACA                                                    RESPONSE BY THE COURT TO NOTICE TO
                                                                   FILER OF DEFICIENCIES IN
                                           DEFENDANT(S).       ELECTRONICALLY FILED DOCUMENTS


In accordance with the Notice to Filer Of Deficiencies In Electronically Filed Documents

REGARDING:


       03/23/2020                      496                      Motion for Bond
       Date Filed                      Doc. No.                 Title of Doc.


IT IS HEREBY ORDERED:

       G The document is accepted as filed
       G The document is stricken and counsel is ordered to file an amended or
         corrected document by                                                 .
       G The hearing date has been rescheduled to                                           at
       ✔ Other
       G
            The Court orders the motion stricken. The motion does not include the meet and confer statement
            required by Local Rule 7-3. Nor does the motion comply with Local Rule 6-1.




                                                             Clerk, U.S. District Court




Dated: 03/24/2020                                            By: T. Jackson
                                                                 Deputy Clerk


cc: Assigned District Judge and/or Magistrate Judge



              RESPONSE BY THE COURT TO NOTICE TO FILER OF DEFICIENCIES IN ELECTRONICALLY FILED DOCUMENTS
G-112B (01/07)
